           Case 2:19-cr-00155-JCM-EJY Document 35 Filed 07/08/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     RONALD L. CHENG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6551 / Fax: 702.388.6418
 5   ronald.cheng@usdoj.gov
     Attorneys for the United States
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00155-JCM-EJY

 9                 Plaintiff,                         Motion for Government Attorney
                                                      Appearance Under Local Rule IA 11-3
10         v.

11   ROSANNE DAY,
     ROBERT PAUL DAVIS,
12   GENEVIEVE RENEE FRAPPIER, and
     MILES KELLY,
13                 Defendants.
14

15

16          The United States of America, by and through Assistant U.S. Attorney Ronald L.

17   Cheng, Chief, Criminal Division, respectfully moves, pursuant to Local Rule IA 11 -3, that

18   John W. Burke, Trial Attorney with the United States Department of Justice, Consumer

19   Protection Branch, be permitted to appear before this Court in the above-captioned case.

20          Mr. Burke is a member in good standing of the bar of the State of Virginia, is

21   employed by the United States as an attorney, and, in the course and scope of his

22   ///

23   ///

24   ///

25

26
           Case 2:19-cr-00155-JCM-EJY Document 35 Filed 07/08/20 Page 2 of 2




 1   employment, has occasion to appear before the Court on behalf of the United States in

 2   connection with the above-captioned matter.

 3         Dated this 8th day of July, 2020.

 4                                                     Respectfully Submitted,

 5
                                                       _/s/ Ronald L. Cheng_________
 6                                                     RONALD L. CHENG
                                                       Chief, Criminal Division
 7                                                     Assistant United States Attorney

 8

 9
           IT IS SO ORDERED: ____________________________________
10                           HONORABLE ELAYNA J. YOUCHAH
                             UNITED STATES MAGISTRATE JUDGE
11

12   Dated: July 8, 2020

13

14

15

16

17

18

19

20

21

22

23

24

25                                                 2

26
